Citation Nr: 0900008	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted for the claimed disability. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2004 and May 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The June 2004 rating 
decision denied the claim of entitlement to service 
connection for PTSD.  The May 2005 rating decision denied the 
claims of entitlement to service connection for hearing loss 
and tinnitus. 

The issues of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In December 1999, the Board denied the claim of 
entitlement to service connection for PTSD.  

2.  Evidence associated with the claims file since the 
December 1999 Board decision was not of record at the time of 
the December 1999 decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for PTSD.

3.  The competent medical evidence of record shows that the 
veteran's hearing loss is not etiologically related to 
military service.

4.  The evidence of record shows that the veteran did not 
have continuity of symptomatology for tinnitus and competent 
medical evidence shows that his tinnitus is not etiologically 
related to military service.


CONCLUSIONS OF LAW

1. The evidence received subsequent to the December 1999 
Board decision is new and material, and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).

2.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An April 2005 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for 
entitlement to service connection for hearing loss and 
tinnitus.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

In this case, the disability rating and the effective date 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the appellant 
in March 2006.  The Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case after the 
notice was provided by way of the statement of the case 
issued in April 2006 and the supplemental statement of the 
case issued in June 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
Accordingly, the Board finds that the requirements of VCAA 
regarding the duty to notify have been met and that VA has no 
further duty prior to Board adjudication.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board is granting in full the benefit 
sought on appeal.  Thus, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist in respect to the claim of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for PTSD, such error was 
harmless and will not be further discussed.  

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment reports, and a VA 
examination report.  The Board observes that the veteran's 
representative contends that the VA audiological examination 
in May 2005 was inadequate, because the examiner did not 
specify the nature of the other condition that may have 
caused the veteran's hearing loss and the examiner based his 
opinion in part on the negative findings in the veteran's 
service treatment records citing Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  

The Board finds that the opinion is adequate even though the 
examiner did not provide the specific etiology of the 
veteran's hearing impairment as the examiner was only 
required to provide an opinion on whether or not the hearing 
loss was as likely as not related to the noise exposure in 
service.  The examiner's opinion was also based on a review 
of the claims file, VA treatment records and a physical 
examination.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007).   In addition, this case is 
distinguished from the issue in Dalton.  In Dalton, a combat 
veteran submitted a claim for service connection for a back 
disability.  Although the veteran's service medical records 
contained no record of the claimed injury, his combat status 
conveyed a presumption of in-service incurrence.  See Dalton, 
21 Vet. App. at 28-29.  A VA medical examiner found no nexus 
between the veteran's present disability and an in-service 
injury based on a lack of corroboration in the service 
medical records.  The Court held that the VA medical 
examination was inadequate for rating purposes because it 
impermissibly relied on the absence of service records 
corroborating a combat veteran's injury to conclude that 
there was no relationship between his current disability and 
military service.  See Id. at 40.  The Court in Dalton noted, 
"Ipso facto, the medical examiner cannot rely on the absence 
of medical records corroborating that injury to conclude that 
there is no relationship between the appellant's current 
disability and his military service.  See Smith v. Derwinski, 
2 Vet. App. 137, 140 (1992) (noting that the purpose of 
section 1154(b) was 'to overcome the adverse effect of a lack 
of official record of incurrence or aggravation of a disease 
or injury and treatment thereof' (citing H.R.Rep. No. 1157, 
77th Cong., 1st Sess. (1941), reprinted in 1941 U.S.C.C.A.N. 
1035))."  In this case, the evidence does not show that the 
veteran is a combat veteran and the examiner's opinion was 
not based solely on the lack of evidence of an in-service 
hearing impairment.  The examiner's rationale for his opinion 
was that the medical evidence of record showed no in-service 
hearing impairment, the first indication of a hearing problem 
was 26 years after service and the medical evidence indicated 
the veteran's hearing loss was due to another condition.  
Accordingly, the Board finds that the May 2005 examination 
and opinion is adequate.

Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further available evidence not already of record.  
There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 

II.  New and Material Evidence

A December 1999 Board decision denied the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
the veteran did not engage in combat with the enemy and his 
claimed in-service stressors were not corroborated by the 
evidence of record.  The relevant evidence of record at the 
time of the December 1999 Board decision consisted of service 
treatment records, personnel records, stressor statements, an 
Environmental Support Group (ESG) report, VA treatment 
records and a VA examination dated in January 1997.  The 
December 1999 Board decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In January 2004, the veteran submitted a claim to reopen the 
issue of entitlement to service connection for PTSD.  
Evidence of record received since the December 1999 Board 
decision includes statements from fellow service members, the 
veteran's statements in support of his claim and a news 
article published in 1970.  All of the evidence received 
since the December 1999 Board decision is "new" in  that it 
was not of record as at the time of the December 1999 Board 
decision.  In addition, the statements from fellow service 
members relates to the unestablished fact of corroboration of 
an in-service stressor.  The Board presumes that this 
evidence is credible.  See Justus v. Principi, 3 Vet. App. 
510 (1992) (when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed).   Thus, the new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  39 C.F.R. 
§ 3.156(a).  Such evidence is so significant that it must now 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 C.F.R. § 
3.156(a).

III.  Merits of the Claims for Service Connection 

The veteran filed a service connection claim for hearing loss 
and tinnitus in March 2005.  He contends that his hearing 
loss and tinnitus are the result of exposure to loud noise 
from trucks and artillery fire during military service.  The 
RO denied the claim.  The veteran appeals this decision.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In assessing the veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the veteran has a current hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385.  A 
May 2005 VA audiology examination report shows auditory 
thresholds of 40 decibels (dB) or higher in at least one of 
the required frequencies for both ears.  The VA examiner 
noted that the audiological evaluation revealed an 
asymmetrical high frequency sensineural hearing loss of 
moderate degree from 4000 Hz and above on the right side with 
a moderate degree from 2000 Hz and above in the left ear.  As 
such, the evidence shows that the veteran has a current 
bilateral hearing loss disability.  The examiner also 
provided a current diagnosis of bilateral tinnitus.  

However, the evidence does not show that the veteran incurred 
a hearing impairment in service or manifested a continuity of 
symptomatology indicative of a hearing disorder in the first 
several years after discharge from military service.  The 
service medical records do not indicate that the veteran 
complained about any hearing impairment or sought treatment 
for ear related problems while in military service.  The 
November 1971 separation examination from military service 
report did not demonstrate that the veteran had a hearing 
impairment as defined under VA law.  In fact, the audiometric 
evaluations did not reveal an increase in hearing loss 
between the veteran's May 1968 entrance examination and his 
November 1971 separation examination.  In addition, the 
service treatment records do not mention any complaints of 
tinnitus.  The first evidence of the veteran complaining of a 
hearing disorder was in August 1998, approximately 26 years 
after discharge and the earliest medical evidence of a 
bilateral hearing disorder under VA regulations is found in 
the May 2005 VA examination report, approximately 33 years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 200) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).

As there is no evidence of a bilateral hearing loss 
disability as defined by VA regulation or tinnitus during 
military service, the threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the veteran's current hearing loss and his active 
service, to include any noise exposure in service.   The VA 
examiner in May 2005 provided the opinion that the veteran's 
claims that his hearing loss and tinnitus are etiologically 
related to military service are not supported by the data in 
the claims file and recent audiograms indicate that another 
condition is responsible for his present auditory status.  In 
forming his conclusion, the examiner relied on the veteran's 
service treatment records, VA treatment records and a 
physical evaluation of the veteran.  Accordingly, the Board 
finds this evidence is highly probative.  In addition, the 
claims file does not contain any competent medical evidence 
that would indicate the veteran's current hearing loss and 
tinnitus are related to loud noise exposure in service.  

The Board observes that the veteran contends that he 
initially experienced tinnitus during service.  The veteran 
is considered competent to report the observable 
manifestations of his claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation"); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (lay testimony iterating knowledge and 
personal observations of witness are competent to prove that 
claimant exhibited certain symptoms at particular time 
following service).  However, the Board finds that his 
reports of when tinnitus began are inconsistent upon review 
of the record.  The veteran asserted in the August 2005 
notice of disagreement and in the May 2006 substantive appeal 
that he had tinnitus ever since he was in the military.  In 
contrast, the May 2005 VA examination revealed the veteran 
reported that he first noticed the symptoms of tinnitus in 
1975.  He reported that the tinnitus was periodic and mild.  
In light of these inconsistent accounts of when his tinnitus 
symptomatology began, the Board is unable to afford the 
veteran's statements any probative value with respect to the 
question of whether there has been a continuity of tinnitus 
symptomatology since service.  See Caluza v. Brown, 7 Vet. 
App. 478, 511 (1995).         

In addition, the veteran contends that his bilateral hearing 
loss and tinnitus was caused by military service.  Lay 
persons can provide an account of observable symptoms, such 
as in this case the veteran's observation that he has 
difficulty hearing and when he first noticed having problems 
with his hearing.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion whether a disability is related to 
an injury or disease in service has no probative value 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
veteran is not competent medical evidence and does not prove 
a relationship between the veteran's hearing impairment and 
exposure to loud noise during military service.  In addition, 
as explained above, his statements regarding continuity of 
symptomatology for tinnitus since service are afforded no 
probative weight.  As discussed above, the only competent 
medical evidence of record asserts that the veteran's 
bilateral hearing loss and tinnitus is not related to his 
military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the veteran's claim of entitlement to service 
connection for bilateral hearing loss and tinnitus is not 
warranted.


ORDER

1.  New and material evidence having been submitted, a claim 
of entitlement to service connection for PTSD is reopened and 
the appeal is granted to that extent only.

2.  Entitlement to service connection for hearing loss is 
denied.

3.  Entitlement to service connection for tinnitus is denied.


REMAND

After a careful review of the record, the Board finds that 
the issue of entitlement to service connection for PTSD must 
be remanded for additional development.  

The veteran claims that he currently suffers from PTSD as a 
result of incidents that occurred during his military service 
while he was stationed in Vietnam with Company D, 46th 
Battalion, 159th Engineering Group, 20th Brigade between 
December 1969 and December 1970.  The veteran contends that 
in August 1970 while stationed at Xuan Lou a vehicle in the 
convoy on the way to other side of Soui Cat hit a land mine.  
The veteran claims that he was hit in the head with a rubber 
hose from the compressor and was knocked unconscious.  The 
veteran reported that he did not remember much after that 
except waking up and staggering around.  The veteran 
submitted a statement from a fellow service member who came 
upon the incident a short time later.  He supports the 
veteran's contentions.  

The Board finds that VA has a further duty to assist the 
veteran in verifying the occurrence of the claimed in-service 
stressors and obtaining relevant service records.  38 
U.S.C.A. § 5103A(d);38 C.F.R. § 3.159(c)(4).  It is important 
to note that the veteran has provided detailed accounts of 
his in-service stressors.  The RO should attempt to verify 
the claimed incidents through U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)).  Unit records 
showing attacks on a veteran's unit are "credible supporting 
evidence" that the veteran experienced the attacks 
personally.  Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  As such, the Board finds that the history of the 
veteran's unit should be researched to verify the occurrence 
of the claimed stressors.

The veteran indicated in his May 2006 VA Form 9 that he 
received treatment from the Kansas City VAMC PTSD Clinical 
Team (PCT) for over three years.  VA treatment records are 
not associated with the claims file.  Consequently, the Board 
finds that a remand is necessary to obtain the VA treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)).





Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
veteran's VA treatment records at the 
Kansas City VAMC and associate those 
records with his claims file.

2.	The RO should attempt to obtain unit 
records from the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) (formerly USASCURR) pertaining 
to the veteran's service in Vietnam to 
corroborate the veteran's claimed 
stressors for the dates specified by 
the veteran in his January 2004 letter.          

3.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, 
subject to current appellate procedure, 
the case should be returned to the 
Board for further consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


